PER CURIAM
This case is before us on remand from the Oregon Supreme Court, after that court vacated our affirmance of defendant’s conviction for possession of a controlled substance, former ORS 475.992. State v. Wells, 208 Or App 480, 144 P3d 1077 (2006), vac’d and rem’d, 343 Or 159, 164 P3d 1160 (2007).
The facts of this case do not differ in any significant way from those in State v. Marroquin, 215 Or App 330, 168 P3d 1246 (2007), in which we reversed and remanded convictions due to the erroneous admission of laboratory reports in violation of Article I, section 11, of the Oregon Constitution. Accordingly, we do the same in this case.
Reversed and remanded.